Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on January 03, 2017 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites partly "the first and second contact regions" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the examiner interprets the limitation "the first and second contact regions" to stand for "a first and second contact regions".  However, appropriate nd paragraph (pre-AIA ) rejections based on their dependencies on claim 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 21 & 25-28 are rejected under 35 U.S.C. 103 as obvious over Lin et al. (Pub. No.: US 2011/0114918 A1) in view of Chen et al. (Pub. No. : US 2017/0346010 A1).

Regarding Claim 1, Lin et al. discloses                                                                              a microelectronic device, comprising: 
a graphitic layer including at least one layer of graphene over a semiconductor substrate, the graphitic layer having a channel region, a first contact region adjacent to the channel region and a second contact region adjacent to the channel region (Par. 0052-0054; Fig. 23 - graphene layer 214; semiconductor substrate 202); 								a gate over the channel region (Par. 0055; Fig. 23 – gate 254); 					a first connection to the graphitic layer in the first contact region (Par. 0054; Fig. 23 – first connection 230 (source contact region)); 								a second connection to the graphitic layer in the second contact region  (Par. 0054; Fig. 23 – second connection 232 (drain contact region)); 							a first contact field region in the semiconductor substrate under the first contact region of the graphitic layer (Par. 0053-0054; Fig. 23 – the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region); and				a second contact field region in the semiconductor substrate under the second contact region of the graphitic layer (Par. 0053-0054; Fig. 23; – the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region), wherein the graphitic layer is isolated from the backgate region, the first contact field region, and the second contact field region (Par. 0052; Fig. 23 – isolated by the bonded oxide 206), and wherein at least one of the first contact field region and the second contact field region has a second conductivity type (Par. 0035; Fig. 23 – this prior art teaches that the substrate could be formed of doped semiconductor material such as Si; it is also clear that the substrate could be either p-type or n-type; this prior art does not put any restriction on the type of conductivity the substrate could have with respect to the conductivity type of the backgate region, we can assume the first contact field region and the second contact field region which are a part of the substrate has a second conductivity type when the backgate region has a first conductivity type); and			a backgate region having a first conductivity type in the semiconductor substrate under the channel region and between the first and second contact regions at a top surface of the semiconductor substrate (Par. 0056; Figs. 23-24 – backgate 204; it could be formed of lightly doped polysilicon either of p-type or n-type; semiconductor substrate 202; at least a part the backgate region 204 could be considered to be between the first and second contact regions of the graphitic layer in a top view in the same way that the backgate of the instant application could be considered to be between the first and second contact regions (see Fig. 2I of the instant application – backgate 242, first contact region 230, second contact region 232); the Examiner would like to point out that in a cross-sectional view, the back gate and the first and second contact regions are not at the same height neither in the prior art of Lin nor in the instant application).												Lin et al. does not explicitly disclose                                                                                  a first connection including a first metallic layer touching the graphitic layer in the first contact region;	and 												a second connection including a second metallic layer touching the graphitic layer in the second contact region.												However, Chen et al. teaches                                                                                              a first connection including a first metallic layer touching the graphitic layer in the first contact region (Par. 0041, Fig. 10 – graphitic layer 602, first metallic layer 802 (the left one of the S/D electrodes shown)); and 										Chen et al. to adapt an integrated circuit, comprising: a first connection including a first metallic layer touching the graphitic layer in the first contact region;	and a second connection including a second metallic layer touching the graphitic layer of Lin et al. in the second contact region in order to establish excellent electrical contacts. 	
			
Regarding Claim 21, Lin et al. discloses                                                                         an integrated circuit, comprising:					           				first and second contact field regions in a semiconductor substrate (Par. 0052-0056; Fig. 23 –  backgate 204; semiconductor substrate 202; the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));												a backgate region within the semiconductor substrate between the first and second contact regions at a top surface of the semiconductor substrate (Par. 0056; Figs. 23-24 – backgate 204; it could be formed of lightly doped polysilicon either of p-type or n-type; semiconductor substrate 202; at least a part the backgate region 204 could be considered to be between the first and second contact regions of the graphitic layer in a top view in the same way that the backgate of the instant application could be considered to be between the first and second contact regions (see Fig. 2I of the instant application – backgate 242, first contact region 230, second contact region 232); the Examiner would like to point out that in a cross-sectional view, the back gate and the first and second contact regions are not at the same height neither in the prior art of Lin nor in the instant application).								an isolation dielectric layer over the backgate region (Par. 0052; Fig. 23 – isolation dielectric layer 206); 											a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphitic layer 214; isolation dielectric layer 206);									a first metallic connection to the graphitic layer over the first contact field region (Par. 0054; Fig. 23 – first metallic connection 240 (connecting to the source contact region 230)); 		a second metallic connection to the graphitic layer over the second contact field region (Par. 0054; Fig. 23 – second metallic connection 242 (connecting to the drain contact region 232)); and												a conductive gate over the graphitic layer and between the metallic connections Par. 0055; Fig. 23 – gate 254).											Lin et al. does not explicitly disclose                                                                                  a first metallic connection touching the graphitic layer over the first contact field region; and 		a second metallic connection touching the graphitic layer over the second contact field region.												However, Chen et al. teaches                                                                                              a first metallic connection touching the graphitic layer over the first contact field region (Par. 0041, Fig. 10 – graphitic layer 602, first metallic connection 802 (the left one of the S/D electrodes shown)); and 											a second metallic connection touching the graphitic layer over the second contact field Chen et al. to adapt an integrated circuit, comprising: a first metallic connection touching the graphitic layer over the first contact field region; and a second metallic connection touching the graphitic layer of Lin et al. over the second contact field region in order to establish excellent electrical contacts. 			

Regarding Claim 25, Lin et al., as applied to claim 21 discloses                                 the integrated circuit, wherein the backgate region has a first conductivity type and the first and second contact field regions have a second opposite conductivity type (Par. 0035; Fig. 23 – this prior art teaches that the substrate could be either p-type or n-type;  it further teaches that the backgate 204 could be formed of lightly doped polysilicon either of p-type or n-type; importantly this prior art does not put any restriction on the type of conductivity the substrate could have with respect to the conductivity type of the backgate region; we can assume, at least in some embodiments, that the first contact field region and the second contact field region which are a part of the substrate has a second conductivity type when the backgate region has a first conductivity type).	
					
Regarding Claim 26, Lin et al., as applied to claim 21 discloses                                 the integrated circuit, wherein the backgate region extends from a well region that provides electrical contact to the backgate region from a surface of the semiconductor substrate (Par. 0055, Fig. 23 – backgate contact 252).

Regarding Claim 27, Lin et al., as applied to claim 21 discloses                                 the integrated circuit, wherein the graphitic layer comprises one or more layers of graphene (Par. 0053).

Regarding Claim 28, Lin et al., as applied to claim 21 discloses                                 the integrated circuit, wherein the first and second contact field regions and the first and second metallic connections are connected to separate corresponding electrical contacts (Fig. 23 – implied).

Allowable Subject Matter
Claims 31-40 are allowed.      							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 31: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of forming an integrated circuit, comprising: forming a well having a first conductivity type in a semiconductor substrate having the first conductivity type; forming first and second contact field regions having a second opposite conductivity type in the well, the first and second contact field regions being spaced apart by a backgate region of the well; forming an isolation dielectric layer over the backgate region; forming a graphitic layer over the isolation dielectric layer; forming a first metallic connection to the graphitic layer over the first contact field region and a second metallic connection to the graphitic layer over the second contact field region; and forming a conductive gate over the graphitic layer and between the metallic connections.
Lin et al. (Pub. No.: US 2011/0114918 A1) substantially discloses a method of forming an integrated circuit, comprising:				forming a well having a first conductivity type in a semiconductor substrate having the first conductivity type (Par. 0052-0054; Fig. 23 - semiconductor substrate 202, a part of the semiconductor substrate surrounding the substrate could be considered as a well);
forming first and second contact field regions in the well, the first and second contact field regions being spaced apart by a backgate region of the well (Par. 0053-0054; Fig. 23 – the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));							forming an isolation dielectric layer over the backgate region (Par. 0052; Fig. 23 – isolation dielectric layer 206);								forming a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphene layer 214);										forming a first connection to the graphitic layer over the first contact field region and a second connection to the graphitic layer over the second contact field region (Par. 0054; Fig. 23 – first connection 230 (source contact region) and second connection 232 (drain contact region));  and											forming a conductive gate over the graphitic layer and between the connections (Par. 0055; Fig. 23 – gate 254).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claims 31-40: these claims are allowed because of their dependency status from claim 30.

Regarding Claim 41: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an integrated circuit, comprising: a gated graphene component including: a metal oxide semiconductor (MOS) transistor formed in or over the semiconductor substrate, the MOS transistor having a gate dielectric layer with a thickness and a composition substantially equal to a thickness and a composition of the isolation dielectric layer.									
The most relevant prior art reference due to Lin et al. (Pub. No.: US 2011/0114918 A1) substantially discloses an integrated circuit, comprising: a gated graphene component including: 		a backgate region between first and second contact field regions in a semiconductor substrate (Par. 0052-0056; Fig. 23 –  backgate 204; semiconductor substrate 202; the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));							Par. 0052; Fig. 23 – isolation dielectric layer 206); 											a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphitic layer 214; isolation dielectric layer 206);									a first metallic connection to the graphitic layer over the first contact field region (Par. 0054; Fig. 23 – first metallic connection 240 (connecting to the source contact region 230)); 		a second metallic connection to the graphitic layer over the second contact field region (Par. 0054; Fig. 23 – second metallic connection 242 (connecting to the drain contact region 232)); and												a conductive gate over the graphitic layer and between the metallic connections Par. 0055; Fig. 23 – gate 254).									

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 41 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 41 is deemed patentable over the prior arts.

Regarding Claim 42: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an integrated circuit, comprising: a gated graphene component including: an NMOS transistor formed in or over the semiconductor substrate, wherein a dopant distribution of the first and second contact field regions is substantially equal to a dopant distribution of n-type source and drain regions of the NMOS transistor.							
The most relevant prior art reference due to Lin et al. (Pub. No.: US 2011/0114918 A1) substantially discloses an integrated circuit, comprising: a gated graphene component including: 		a backgate region between first and second contact field regions in a semiconductor substrate (Par. 0052-0056; Fig. 23 –  backgate 204; semiconductor substrate 202; the region on the left of the backgate in the semiconductor substrate could be considered as the first contact field region and the region on the right of the backgate in the semiconductor substrate could be considered as the second contact field region));								an isolation dielectric layer over the backgate region (Par. 0052; Fig. 23 – isolation dielectric layer 206); 											a graphitic layer over the isolation dielectric layer (Par. 0052-0054; Fig. 23 - graphitic layer 214; isolation dielectric layer 206);									a first metallic connection to the graphitic layer over the first contact field region (Par. 0054; Fig. 23 – first metallic connection 240 (connecting to the source contact region 230)); 		a second metallic connection to the graphitic layer over the second contact field region (Par. 0054; Fig. 23 – second metallic connection 242 (connecting to the drain contact region 232)); and												a conductive gate over the graphitic layer and between the metallic connections Par. 0055; Fig. 23 – gate 254).									


However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 42 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 42 is deemed patentable over the prior arts.


Response to Arguments
Applicants’ arguments filed on 08/05/2021 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED I GHEYAS/Primary Examiner, Art Unit 2812